DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on September 2, 2021, in which claims 1-18 are presented for further examination.

Response to Arguments
Applicant’s arguments filed on September 2, 2021, with respect to claims 1-18 have been fully considered and are persuasive. The 35 USC 112 rejection set forth in the last office action, mailed on June 8, 2021 has been withdrawn.

Remark
The 35 USC 112 rejection set forth in the last office action filed on June 8, 2021 with respect to claims 1-18 has been withdrawn in light of the claimed amendment filed on September 2, 2021.

Allowable Subject Matter
Claims 1-18 are allowed in light of the prior art made of record. The following is an examiner’s statement of reasons for allowance: the claimed invention is involved in determining whether to combine generic query tasks of a set of generic query tasks including respective sets of properties to be combined by a processor, the determination is made to check whether to 
Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        September 11, 2021